Citation Nr: 0734202	
Decision Date: 10/31/07    Archive Date: 11/07/07

DOCKET NO.  04-32 658	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran had active service from February 1967 to December 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from March 2003 and June 2004 rating 
determinations of the Huntington, West Virginia, and 
Pittsburgh, Pennsylvania, Department of Veterans Affairs (VA) 
Regional Offices (RO), respectively.  Thereafter, the 
Pittsburgh RO assumed jurisdiction.  

In a May 2003 statement in support of claim, the veteran 
appeared to raise the issue of an increased evaluation for 
his diabetes mellitus as a result of a deterioration in his 
eyesight.  It does not appear that this issue has been 
addressed.  The veteran's representative, in her July 2007 
written argument, indicated that the PTSD symptoms should be 
incorporated into the previously service-connected anxiety 
disorder and that the disorder should be reclassified as PTSD 
and be addressed as an increased evaluation.  The Board will 
consider this as a request for an increased evaluation for 
the veteran's service-connected anxiety disorder.  As the 
issues of increased evaluations for diabetes, to include 
eyesight deterioration, and an anxiety reaction are not 
properly before the Board, they are referred for appropriate 
action.


FINDING OF FACT

The medical evidence of record does not show that the veteran 
currently suffers from PTSD.  


CONCLUSION OF LAW

The criteria for service connection for PTSD have not been 
met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304(f) (2007).




REASONS AND BASES FOR FINDING AND CONCLUSION


Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1).  

The May 2001 and December 2003 VCAA letters informed the 
veteran of the information and evidence necessary to 
substantiate the claim, what types of evidence VA would 
undertake to obtain, and what evidence the appellant was 
responsible for obtaining.  The letters did not explicitly 
tell him to submit all relevant evidence in his possession.  
An error by VA in providing notice of the information and 
evidence necessary to substantiate a claim under 38 U.S.C. 
§ 5103(a) is presumptively prejudicial and in such a case the 
burden shifts to VA to demonstrate that the error was not 
prejudicial to the appellant.  Sanders v. Nicholson, No. 06-
7001 (Fed. Cir. May 16, 2007).  The letters did tell him to 
submit medical evidence in his possession, and to tell VA 
about relevant evidence and that it was his responsibility to 
ensure that VA received the evidence.  He was thereby put on 
notice to submit relevant evidence in his possession and he 
was not prejudiced by the failure of the RO to provide 
explicit notice to submit relevant evidence in his 
possession.

VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  As portions of the notice came after 
the initial adjudication of the claim, the timing of the 
notices did not comply with the requirement that the notice 
must precede the adjudication.  However, the timing 
deficiency was remedied by the RO's readjudication of the 
claim after sending the proper notice.  Mayfield v. 
Nicholson, 444 F.3d 1328 (2006).

The Court has also held that that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In the present appeal, the veteran was not provided with 
notice of the type of evidence necessary to establish a 
disability rating or effective date for the disability on 
appeal.  As the Board concludes below that the preponderance 
of the evidence is against the service connection claim, any 
question as to the appropriate disability rating or effective 
date to be assigned would be rendered moot.  

The Board finds that there has been compliance with the 
assistance requirements of the VCAA.  All available service 
medical, VA, and private treatment records have been 
obtained.  Moreover, the veteran has submitted the necessary 
waiver to allow the Board to initially review a December 2004 
private psychological report received directly at the Board 
following the issuance of the last supplemental statement of 
the case in August 2004.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  These four factors are:  
(1) whether there is competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) whether there is evidence establishing that 
an event, injury, or disease occurred in service, or evidence 
establishing certain diseases manifesting during an 
applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated 
with the veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court of Appeals 
for Veterans Claims has stated that this element establishes 
a low threshold and requires only that the evidence 
"indicates" that there "may" be a nexus between the 
current disability or symptoms and the veteran's service.  
The types of evidence that "indicate" that a current 
disability "may be associated" with military service 
include, but are not limited to, medical evidence that 
suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

In this case, it has not been demonstrated that the veteran 
carries a diagnosis of PTSD in accordance with 38 C.F.R. 
§ 4.125(a) (2007) as is required by 38 C.F.R. § 3.304(f).  As 
such, a VA medical examination is not necessary.  Therefore, 
no further action is necessary to assist the claimant with 
the claim.


Service Connection

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity. 38 C.F.R. § 
3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
see also Caluza v. Brown, 7 Vet. App. 498 (1995).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with § 4.125(a) of 
this chapter; a link, established by medical evidence, 
between current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor occurred.  If the evidence establishes that the 
veteran engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  If the evidence establishes 
that the veteran was a prisoner-of-war under the provisions 
of § 3.1(y) of this part and the claimed stressor is related 
to that prisoner-of-war experience, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  This rule was subsequently 
codified at 38 C.F.R. § 3.304(f).

The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a diagnosis 
of PTSD will vary depending upon whether the veteran "engaged 
in combat with the enemy."  See 38 U.S.C.A. § 1154(b); 
38 C.F.R. § 3.304(f); Cohen v. Brown, 10 Vet. App. 128 
(1997); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  
Participation in combat, a determination that is to be made 
on a case-by-case basis, requires that the veteran have 
personally participated in events constituting an actual 
fight or encounter with a military foe or hostile unit or 
instrumentality.  See VAOPGCPREC 12-99 (October 18, 1999).  
If VA determines the veteran engaged in combat with the enemy 
and his alleged stressor is combat-related, then his lay 
testimony or statement is accepted as conclusive evidence of 
the stressor's occurrence and no further development or 
corroborative evidence is required-provided that such 
testimony is found to be "satisfactory," i.e., credible and 
"consistent with circumstances, conditions or hardships of 
service."  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f); 
Cohen, 10 Vet. App. at 146-47; Zarycki, 6 Vet. App. at 98.  
If, however, VA determines either that the veteran did not 
engage in combat with the enemy or that he did engage in 
combat, but that the alleged stressor is not combat related, 
then his lay testimony, in and of itself, is not sufficient 
to establish the occurrence of his alleged stressor.  
Instead, the record must contain evidence that corroborates 
his testimony or statements.  Cohen, 10 Vet. App. at 146-47; 
Zarycki, 6 Vet. App. at 98.

The criteria listed in DSM-IV under 309.81 relating to PTSD 
are as follows:  
(A)  The person has been exposed to a traumatic event in 
which both of the following have been present:  (1) the 
person experienced, witnessed, or was confronted with an 
event or events that involved actual or threatened death or 
serious injury, or a threat to the physical integrity of self 
or others (2) the person's response involved intense fear, 
helplessness, or horror.  Note: In children, this may be 
expressed instead by disorganized or agitated behavior.
(B)  The traumatic event is persistently reexperienced in one 
(or more) of the following ways: (1) recurrent and intrusive 
distressing recollections of the event, including images, 
thoughts, or perceptions. Note: In young children, repetitive 
play may occur in which themes or aspects of the trauma are 
expressed; (2) recurrent distressing dreams of the event. 
Note: In children, there may be frightening dreams without 
recognizable content; (3) acting or feeling as if the 
traumatic event were recurring (includes a sense of reliving 
the experience, illusions, hallucinations, and dissociative 
flashback episodes, including those that occur upon awakening 
or when intoxicated). Note: In young children, trauma-
specific reenactment may occur; (4) intense psychological 
distress at exposure to internal or external cues that 
symbolize or resemble an aspect of the traumatic event; (5) 
physiological reactivity on exposure to internal or external 
cues that symbolize or resemble an aspect of the traumatic 
event.
(C)  Persistent avoidance of stimuli associated with the 
trauma and numbing of general responsiveness (not present 
before the trauma), as indicated by three (or more) of the 
following: (1) efforts to avoid thoughts, feelings, or 
conversations associated with the trauma; (2) efforts to 
avoid activities, places, or people that arouse recollections 
of the trauma; (3) inability to recall an important aspect of 
the trauma; (4) markedly diminished interest or participation 
in significant activities; (5) feeling of detachment or 
estrangement from others; (6) restricted range of affect 
(e.g., unable to have loving feelings); (7) sense of a 
foreshortened future (e.g., does not expect to have a career, 
marriage, children, or a normal life span).
(D)  Persistent symptoms of increased arousal (not present 
before the trauma), as indicated by two (or more) of the 
following: (1) difficulty falling or staying asleep; (2) 
irritability or outbursts of anger; (3) difficulty 
concentrating; (4) hypervigilance (5) exaggerated startle 
response.
(E)  Duration of the disturbance (symptoms in Criteria B, C, 
and D) is more than one month.
(F)  The disturbance causes clinically significant distress 
or impairment in social, occupational, or other important 
areas of functioning.
Specify if: Acute: if duration of symptoms is less than 3 
months Chronic: if duration of symptoms is 3 months or more. 
Specify if: With Delayed Onset: if onset of symptoms is at 
least 6 months after the stressor.

At the outset, the Board notes that service connection is 
currently in effect for anxiety with depression, which has 
been assigned a 10 percent disability evaluation.

At the time of a February 1971 VA examination, the veteran 
was diagnosed as having a mild anxiety reaction.  

At the time of a June 2002 VA general medical examination, 
the veteran was diagnosed as having an anxiety state, 
depression, adjustment disorder, and PTSD.  

In conjunction with his claim, the veteran submitted numerous 
detailed stressors which he indicated served as the stressors 
for his PTSD.  

In December 2004, the veteran, in support of his claim, 
submitted a report from a private psychologist, T.M., BS, 
BBSc, MA.  Mr. T.M. indicated that he saw the veteran on 
three separate occasions for purposes of the assessment.  He 
noted that the veteran had certain symptoms and signs at the 
time of the examinations.  With regard to depression, the 
veteran reported the following depressive phenomena as having 
prominence for him on a daily basis:  Loss of motion and 
energy; being unable to settle and of a constantly lowered 
mood; restricted enjoyment of life; feelings of hopeless and 
worthlessness; and indecision.  He noted that while it would 
be possible to construe these phenomena as part of a major 
depressive disorder, in the absence of strong feelings of 
guilt, substantial sleep disturbance, a significant change in 
appetite, and the absence of thoughts of death, it was more 
appropriate to view the veteran as suffering from a dysthymic 
disorder.  It was his belief that the veteran had been 
suffering from this for the better part of 15 years and that 
he may well have been suffering from major depression at 
various points over this time.  

As to anxiety, the veteran appeared to be suffering from a 
persistent and pervasive worry state which significantly 
impacted his life.  He noted that it had become more 
persistent with the recent terroristic attacks throughout the 
world.  The veteran reported feeling more anxious in social 
settings and when in public.  He was noted to have many of 
the symptoms of panic disorder and many psychological 
phenomena associated with anxiety including physical 
discomfort, flushing, excessive sweating, and physical 
weakness and shakiness.  He also had many cognitive signs of 
anxiety including feelings of tension, sensations of his hair 
standing on end, and having his heart in his throat.  Mr. 
T.M. stated that while the veteran had many of the criteria 
for a panic disorder at this time, he suffered from 
occasional panic attacks rather than relentless and 
unpredictable feelings of a panic disorder itself.  He 
indicated that in this context, the diagnosis of generalized 
anxiety disorder seemed most appropriate.  

As to PTSD, Mr. T.M. noted that although it was part of the 
classification of anxiety disorders under DSM-IV it was 
important to consider the issue of PTSD and its application 
to the veteran by itself.  He indicated that a diagnosis of 
PTSD required the existence of traumatic events (Criterion A) 
and one, three, and two symptoms respectively from criteria 
sets to do with reexperiencing (Criterion B), avoidance 
(Criterion C), and arousal (Criterion D).  

As to Criterion A, the veteran was noted to have served in 
South Vietnam as part of the USAF.  His service there was not 
without stress but it did not equate to the levels of stress 
that one might expect from an infantry soldier.  He stated 
that to argue being in a war zone posed no threat to one's 
life or integrity or to that of others was not wholly 
sustainable.  He further noted that DSM IV clearly allowed 
for subjective experience in the diagnosis of PTSD.  
Therefore, the level of traumatic exposure an individual may 
experience as being traumatic, may or may not be traumatic to 
the next individual and vice versa.  He noted that this meant 
the judgement of what was traumatic was subjective.  He 
stated that the amount of exposure was not the only criteria 
on which the diagnosis of PTSD hinged and that he had seen 
Australian veterans from many conflicts who had little direct 
combat exposure but satisfied the Criterion A requirement.  

As to Criterion B, Mr. T.M. stated that the veteran did not 
currently meet the criteria for intrusive phenomenon of PTSD.  
He provided little evidence of a preoccupation with memories 
of the past, dreams, or dissociative experiences associated 
with such memories.  He noted that although the veteran 
experienced anxiety symptoms of panic like intensity, it was 
his belief that these were related to panic attacks and 
generalized anxiety disorder rather than to any causal 
relationship with his military experiences in South Vietnam.  
He indicated that this did not mean that the veteran had not 
met these criterion across his lifetime only that they were 
not explicitly observable at the present time.  Mr. T.M. 
stated that it was important to note that the stress and 
worry the veteran experienced in the context of his wife's 
role within the U. S. Consulate added significantly to his 
anxiety; however, he did not believe that the veteran's 
military service was the sole explanation for his anxiety.  

As to Criterion C, Mr. T.M. stated that the veteran met the 
criterion for avoidance phenomena associated with PTSD.  
These symptoms included loss of feeling; loss of activities; 
loss of connection to people apart from his wife; and 
pessimism about the future.  He also noted that these 
phenomena were accountable within the terms of a diagnosis of 
dysthymia and a more conservative explanation of them might 
be warranted.  

As to Criterion D, Mr. T.M. stated that the veteran clearly 
met these criterion as evidenced by identifiable 
concentration loss, persistent hypervigilance, and 
considerable startle response. 

Mr. T.M. indicated that taking this all into account, he 
believed that the veteran suffered from a subsyndromal case 
of PTSD.  He met the criteria for the avoidance and arousal 
phenomena of the syndrome but did not meet criteria for 
intrusive phenomena.  

Mr. T.M. noted that the veteran described a persistent and 
important loss of psychological function over the past two 
decades.  He believed this could be explained on the basis of 
the existence of several psychiatric disorders - he met the 
criteria for dysthymia, generalized anxiety disorder, panic 
attacks, and subsyndromal PTSD under DSM-IV.  

Mr. T.M. stated that he believed the veteran suffered from a 
number of psychological conditions which had impaired his 
sense of well being.  It was his belief that these conditions 
were traceable to a significant extent to the time of his 
military service with the USAF in Vietnam.  He stated that 
without this experience, the veteran would not be suffering 
the upset he now described or seeking the assistance of 
practitioners such as himself.  Mr. T.M. noted that he could 
be contacted at Austin Health, a major teaching and VA 
hospital, where he was the coordinator of the PTSD program.  

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  38 U.S.C.A. § 1110 
(West 2002); see Degmetich v. Brown, 104 F. 3d 1328 (1997) 
(holding that the VA's and the United States Court of Appeals 
for Veterans Claims interpretation of section 1110 of the 
statute as requiring the existence of a present disability 
for VA compensation purposes cannot be considered arbitrary 
and therefore the decision based on that interpretation must 
be affirmed); See also, Gilpin v. West, 155 F.3d 1353 (Fed. 
Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) 
; Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).

The objective medical findings demonstrate that the veteran 
has not been diagnosed with PTSD within the meaning of VA 
regulations.  As noted above, service connection for PTSD 
requires medical evidence diagnosing the condition in 
accordance with § 4.125(a) of this chapter which requires 
that the mental disorder conforms with DSM-IV.  The December 
2004 report from Mr. T.M., while indicating that the veteran 
has "subsyndromal PTSD", specifically states that the 
veteran does not meet all the criteria for a diagnosis of 
PTSD.  

As to the veteran's beliefs that he currently has PTSD, the 
Board notes that he is not qualified to render an opinion as 
to whether he currently has PTSD and whether that condition 
is related to service.  See Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).

As the preponderance of the evidence is against the claim 
that the veteran has PTSD, his claim for service connection 
for PTSD fails on the basis that all elements required for 
such a showing have not been met.  Accordingly, service 
connection for PTSD must be denied as the preponderance of 
the medical evidence is against a finding that he currently 
has PTSD. 


ORDER

Service connection for PTSD is denied.  



____________________________________________
JONATHAN B. KRAMER
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


